DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
This Office action is responsive to the amendment filed 5/24/2021 for application 16375064.  Claims 17-20 are newly presented.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Dependent Claim 17, the recitation “the fluid defines a flow direction and the terminal ends extend into the flow direction” is vague and indefinite because it is unclear what the claimed flow direction requires of the claimed structure (or whether the fluid is positively recited).  Claim 1 is directed to an air-driven particle pulverizer for a gas turbine engine… the terminal ends (of the fingers) configured to pulverize particles in a fluid directed onto the terminal ends.  The gas turbine engine and the pulverization of particles in a fluid are intended uses of the claimed pulverizer and are not positively recited.  If the fluid is not positively recited, and there is no positively-recited combination of the pulverizer in an apparatus (i.e. the pulverizer being in a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-14, & 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brainch 6471216.
Regarding Independent Claim 1, Brainch teaches an air-driven particle pulverizer (as follows, capable of pulverizing particles in air flow) for a gas turbine engine comprising: 
an array of fingers arranged about an axis (at least 68, 70, arranged about axis 12), each of the fingers comprising a base and a terminal end (terminal end at tip, base opposite tip), each terminal end extending away from the axis and canted toward one side (each terminal end extends away from axis 12 and is canted toward aperture 92), the terminal ends configured to pulverize particles in a fluid directed onto the terminal ends (the terminal ends of 68, 70 are capable of pulverizing particles in a fluid).
Regarding Dependent Claim 2, Brainch further teaches a radial direction is normal to the axis (inherently defined due to presence of axis 12), and the fingers are arranged at a non-normal angle relative to the axis and the radial direction (68, 70 are non-normal to radial direction and axis 12).
Dependent Claim 3, Brainch further teaches the fingers are spaced axially relative to one another at an acute angle (68, 70 are spaced axially and are angled at an acute angle to each other).
	Regarding Dependent Claim 4, Brainch further teaches the fingers are tapered to an apex (68, 70 are tapered to an apex).
Regarding Dependent Claim 6, Brainch further teaches an enlarged recess is provided between the fingers (recess between 68, 70).
	Regarding Dependent Claim 7, Brainch further teaches the fingers increase in length as a distance from the side increases (68 is longer, measured from right-hand portion of u-shaped void between 68, 70 and at the base of 70 – i.e. 68 has a more curved length which is longer than the straighter length of 70).
	Regarding Dependent Claim 8, Brainch further teaches the array of fingers is configured to be supported by an engine static structure (while 68, 70 are on a rotating structure, the rotating structure is supported within a static structure of the engine, and thus 68, 70 are also supported by the engine static structure).
	Regarding Dependent Claim 9, Brainch further teaches the array of fingers comprising axially spaced apart annular fingers (68, 70, 72 are axially spaced apart).
Regarding Independent claim 10, Brainch teaches an air-driven particle pulverizer (as follows, capable of pulverizing particles in air flow) for a gas turbine engine comprising: 
a plurality of fingers (at least 68, 70) arranged in a fluid passageway having an aperture (fluid passageway includes 90 and space between 56 and 64, with aperture 92), each of the fingers having a terminal end (tip of 68, 70) extending from a base (opposite the tips) toward a terminal end (tip of 68, 70), the terminal end pointing towards the aperture (tips of 68, 70 point generally toward the aperture 92) and configured to pulverize particles that flow through the aperture (tips of 68, 70 are capable of pulverizing particles flowing through the aperture).
	Regarding Dependent Claim 11, Brainch further teaches the plurality of fingers increase in length as a distance from the aperture increases (68 is longer, measured from right-hand 
Regarding Dependent Claim 12, Brainch further teaches a radial direction is normal to the axis (inherently defined due to presence of axis 12), and the fingers are arranged at a non-normal angle relative to the axis and the radial direction (68, 70 are non-normal to radial direction and axis 12).
Regarding Dependent Claim 13, Brainch further teaches the fingers are spaced axially relative to one another at an acute angle (68, 70 are spaced axially and are angled at an acute angle to each other).
	Regarding Dependent Claim 14, Brainch further teaches the fingers are tapered to an apex (68, 70 are tapered to an apex).
	Regarding Dependent Claim 16, Brainch further teaches an enlarged recess is provided between the fingers (recess between 68, 70).
Regarding Dependent Claim 17, Brainch further teaches the fluid defines a flow direction and the terminal ends extend into the flow direction (flow direction through 92, or alternatively through slots 104, the terminal ends of 68, 70 extend substantially into fluid flow direction through 92 and are oriented generally into the flow direction of fluid passing through slots 104).
Regarding Dependent Claim 18, Brainch further teaches the fingers are tapered to an apex and an enlarged recess is provided between the fingers (68, 70 are tapered to an apex and recess between 68, 70 is enlarged). 
Regarding Dependent Claim 19, Brainch further teaches the fluid passageway having a flow direction, and the terminal ends extend into the flow direction (flow direction through 92, or alternatively through slots 104, the terminal ends of 68, 70 extend substantially into fluid flow direction through 92 and are oriented generally into the flow direction of fluid passing through slots 104).
Regarding Dependent Claim 20, Brainch further teaches the fingers are spaced axially relative to one another at an acute angle (68, 70 are spaced axially and are angled at an acute angle to each other).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brainch, as applied to claims 1 & 10 above, further in view of Gueldry 20030062256 and further in view of Zaehring 4808073.
Regarding Dependent Claim 5, Brainch teaches the invention as claimed and as discussed above for claim 1, but Brainch fails to teach the fingers include a coating providing a hardness greater 
Gueldry teaches, in a disclosure directed to a method of making labyrinth seal lips for moving parts of turbomachines (see Title), that titanium is a material that is being used increasingly for making moving parts, in particular rotor parts in gas turbine engines for aircraft.  Gueldry further teaches that it was known to provide the end portions of titanium moving parts with a protective coating (paras. [0004]-[0005]). 
Zaehring teaches the use of titanium as a lightweight material for gas turbine rotary components (Col. 2, II. 1-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brainch’s cooling fluid system such that the fingers are made of titanium (i.e. Brainch's annular rotating seal member 64, which comprises a labyrinth seal portion having tooth-like projections 68 & 70 similar to what is taught by Gueldry) and include a protective alumina coating, as taught by Gueldry (Gueldry; para. [0004]), in order to reduce weight as taught by Zaehring (Zaehring; Col. 2, II. 1 -6) and to include a coating which prevents direct contact between the rotating titanium component and a stationary part (Gueldry; para. [0005], 1st sentence).  The proposed modification of Brainch with Gueldry and Zaehring results in the provision of a coating providing a hardness greater than a finger substrate because alumina has a hardness (Vickers hardness of 1365, see http://www.matweb.com/search/datasheet.aspx?matguid=c8c56ad547ae4cfabad15977bfb537f1, accessed 4/10/2021) which is higher than a hardness of titanium (Vickers hardness of 60, see http://www.matweb.com/search/DataSheet.aspx?MatGUID=66a15d609a3f4c829cb6ad08f0dafc01, accessed 4/10/2021).  Copies of printouts of the alumina and titanium data sheets from matweb.com were provided with the IDS filed by Applicant 4/4/2019.
Regarding Dependent Claim 15, Brainch teaches the invention as claimed and as discussed above for claim 10, but Brainch fails to teach the fingers include a coating providing a hardness greater than a finger substrate (Brainch fails to disclose any particular material from which the fingers are made and Brainch further fails to disclose any sort of coating on the fingers).  

Zaehring teaches the use of titanium as a lightweight material for gas turbine rotary components (Col. 2, II. 1-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brainch’s cooling fluid system such that the fingers are made of titanium (i.e. Brainch's annular rotating seal member 64, which comprises a labyrinth seal portion having tooth-like projections 68 & 70 similar to what is taught by Gueldry) and include a protective alumina coating, as taught by Gueldry (Gueldry; para. [0004]), in order to reduce weight as taught by Zaehring (Zaehring; Col. 2, II. 1 -6) and to include a coating which prevents direct contact between the rotating titanium component and a stationary part (Gueldry; para. [0005], 1st sentence).  The proposed modification of Brainch with Gueldry and Zaehring results in the provision of a coating providing a hardness greater than a finger substrate because alumina has a hardness (Vickers hardness of 1365, see http://www.matweb.com/search/datasheet.aspx?matguid=c8c56ad547ae4cfabad15977bfb537f1, accessed 4/10/2021) which is higher than a hardness of titanium (Vickers hardness of 60, see http://www.matweb.com/search/DataSheet.aspx?MatGUID=66a15d609a3f4c829cb6ad08f0dafc01, accessed 4/10/2021).  Copies of printouts of the alumina and titanium data sheets from matweb.com were provided with the IDS filed by Applicant 4/4/2019.

Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.
Applicant’s argument (p. 7 of Remarks) that Brainch fails to teach “the terminal ends configured to pulverize particles in a fluid directed onto the terminal ends” (claim 1) and “the terminal end pointing towards the aperture and configured to pulverize particles that flow through the aperture” (claim 10) is unpersuasive.  Applicant states that the projections 68, 70 in Brainch intended use of pulverizing particles in a fluid.  Brainch’s projections 68, 70, as part of the seal member 64, can be considered without regard to the presence of the remainder of the structure taught by Brainch (i.e. the stator elements 74, 76, 78, 56, the remainder of the gas turbine engine, etc.), as long as 68, 70 are capable of the intended use (and given that 68, 70 are taught as being in a gas turbine engine and will inevitably be exposed to particles, at least some of which they will be capable of pulverizing, they are capable of the intended use) in the same manner that a bolt in such an assembly could be considered separate from the remainder of the structure when examining a claim directed solely to a bolt (i.e. the seal member 64, with projections 68, 70 can be considered on its own, as though separate from the gas turbine engine, by itself on a table or in combination with any other apparatus with which it could hypothetically be used, and the seal member 64 could then be exposed to some fluid, at some velocity, laden with particles that would strike the 
It is noted that Applicant could overcome the rejection under 35 U.S.C. 102 over Brainch with a relatively minor amendment by, for example, positioning the pulverizer radially outward of a turbine blade.  Brainch’s projections 68, 70 are only shown located radially inward relative to turbine blades 60.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741